Citation Nr: 1754854	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for duodenal ulcer disability, to include residuals of peptic ulcer disease of the duodenum (ulcer disability).  

2.  Entitlement to service connection for duodenal ulcer disability, to include residuals of peptic ulcer disease of the duodenum.  

3.  Entitlement to service connection for chronic back disability. 

4.  Entitlement to service connection for acid reflux (GERD), to include as secondary to an ulcer disability. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served in the United States Army with active duty from March 1953 to July 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August of 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Board notes that the Veteran has been diagnosed both with duodenal ulcer disability and of peptic ulcer disease of the duodenum.  The Board has therefore expanded the Veteran's claim for entitlement to service connection for a dudodenal ulcer to encompass both of the Veteran's ulcer disabilities pursuant to Clemons v. Shineski, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1965 rating decision denied the Veteran's claim for entitlement to service connection for duodenal ulcer.  The Veteran did not appeal that decision and therefore, it became final. 

2.  The additional evidence submitted since the March 1965 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's induction examination does not contain a diagnosis of duodenal or peptic ulcers and therefore, there is no clear and unmistakable evidence demonstrating that the Veteran had ulcers prior to service.  

4.  The Veteran's ulcer disability had its onset in service. 

5.  The Veteran's chronic back disability did not have its onset in service.  


CONCLUSIONS OF LAW

1.  The March 1965 rating decision that denied the Veteran's claim for entitlement to service connection for duodenal ulcer is final.  38 U.S.C. §§ 7104, 7015(c) (2012);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an ulcer disability.  38 U.S.C. §§ 5108, 7104 (2012);  38 C.F.R. § 3.156(a) (2017).

3.  The criteria for establishing service connection for an ulcer disability have been met.  38 U.S.C. §§ 1101, 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for establishing service connection for a chronic back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in August 2012 and October 2012, plus additional development letters, satisfied the VCAA notice requirement for his new and material evidence claim and his claims for entitlement to service connection because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2015 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.  

The Veteran has not been afforded a VA examination in connection with his claim.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F. 3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, supra.  

As discussed below, the weight of the evidence fails to indicate that the Veteran's current chronic back disability may be related to service.  Specifically, while the evidence indicates several diagnoses for disabilities of the back, the Board notes a lack of evidence to support a finding that the current chronic back disability was occurred in service or is otherwise etiologically related to service.  In addition, the Veteran has not been able to identify an injury or treatment for back pain in service.  Further, the Veteran has not identified or submitted any additional evidence that the Board should seek to obtain on his behalf.  

Accordingly, the Board finds that a remand for a VA examination is not required because the record, as explained below, does not contain competent and credible evidence that the Veteran injured his back in service; the post-service treatment records are negative for treatment for chronic back pain for years after his separation from active duty service; and the Veteran himself does not assert the onset of symptoms until many years after service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible).  As such, the Board finds that medical evidence of record is sufficient to adjudicate the claim, and no VA examination or opinion is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§  3.159(c)(4), 3.304(f)(5); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2017 travel board hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions in order to determine whether or not the Veteran's disabilities were incurred in service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his increased rating claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  New and Material Evidence 

The Veteran and his representative content that the Veteran's ulcer disability had its onset in service.  The Veteran's original claim for entitlement to service connection for duodenal ulcer was denied in March 1965, was not appealed, and subsequently became final.  38 U.S.C. §§ 7104, 7105. 

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the March 1965 rating decision that denied the Veteran's claim for entitlement to service connection for a duodenal ulcer, the competent evidence of record showed that the Veteran indicated that he was suffering from mild stomach indigestion at his September 1952 pre-induction examination and that he received treatment for peptic and duodenal ulcers while in service.  

The Board finds that new and material evidence has been submitted since the March 1965 rating decision.  Specifically, during the Veteran's sworn testimony at the August 2017 travel board hearing, the Veteran stated that when he entered the Army that "[he] was in good shape."  See, August 2017 hearing transcript.  

The Board finds that the sworn testimony from the Veteran is new in that it was not of record at the time of the previous denial.  It is material in that it speaks directly to the Veteran's claim of entitlement to service connection for an ulcer disability.  Furthermore, when considered with the previous evidence of record, they could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a back disorder is reopened. 

III.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability on a direct basis, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. § 1111, 1137 (2012).  In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The disease or injury must be clearly specified or diagnosed on the induction examination; vague symptoms are not enough to rebut the presumption.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Ulcer Disability

As stated previously, the Veteran and his representative assert that he is entitled to service connection for an ulcer disability that had its onset while he was in service.  

As an initial matter, the Board notes that the Veteran's post-service treatment records reflect treatment and diagnoses of an active duodenal ulcer and peptic ulcer disease of duodenum.  See, post-service treatment records dated April 1961, December 1964.  Accordingly, the first element for establishing service connection has been met.  

With respect to the second element, the Board notes that the Veteran's service-treatment records reflect a diagnosis and treatment of an acute duodenal ulcer.  See, service treatment records dated March 1953, April 1953.  The Veteran has also competently and credibly stated that he maintains a strict diet and takes medication in order to avoid flare-ups of the ulcer.  See, August 2012 statement in support of claim;  August 2017 hearing transcript.  Accordingly, the Board finds that the second element of an in-service incurrence has been satisfied. 

The record also contains competent medical evidence of a nexus between the Veteran's active duty service and his current ulcer disability.  The Veteran was treated several times following his discharge from active duty and, following a detailed history from the Veteran, two different physicians have noted that the Veteran's ulcer disability had its onset in 1953 while the Veteran was in service.  See, post-service treatment records dated April 1961, December 1964.  These medical opinions are not contradicted by any other medical evidence or opinion of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   As these opinions were rendered after a thorough review of the Veteran and following an extensive hospital stay, the Board has afforded this opinion with high probative value.  The Veteran has consistently and credibly reported that he was asymptomatic when he entered the service and began suffering from and was treated for his ulcer disability while in service.  See, August 2017 hearing transcript.  Accordingly, the Board finds that the competent evidence of record provides probative evidence of a nexus between the Veteran's documented in-service occurrence and treatment of an ulcer disability and his current duodenal ulcer disability, to include residuals of peptic ulcer disease of the duodenum.

In coming to this conclusion, the Board has not overlooked the Veteran's September 1952 pre-induction examination which contains a notation of mild stomach indigestion.  However, as outlined above, unless there is clear and unmistakable evidence to the contrary, VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of entrance into service.  Where a pre-induction examination lists only vague symptoms and does not provide a clear diagnosis of a defect, infirmity, or disorder, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.

In this case, the Board finds that an ulcer disability was not noted at service entrance, and therefore, the presumption of soundness applies.  There is no clear and unmistakable evidence that the Veteran was diagnosed with or treated for an ulcer disability prior to any period of active duty.  While the Veteran reported stomach discomfort prior to service, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Accordingly, the Board finds that the Veteran's ulcer disability is not clearly a pre-existing condition, and that he is entitled to the presumption of soundness. 

Based on the above, the Board finds that service connection for a duodenal ulcer disability, to include residuals of peptic ulcer disease of the duodenum, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

b.  Chronic Back Disability 

As stated above, a condition precedent for establishing service connection is the presence of a current disability.  As an initial matter, the Board notes that the Veteran was diagnosed with lumbosacral spondylosis and degenerative disc disease of the lumbar spine in 1985 and was treated for chronic back pain beginning in 1978.  See, December 1992 VA examination;  post-service treatment records dated December 2008.  Accordingly, the first element for establishing service connection has been met.

With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for an in-service occurrence or treatment of chronic back pain or any symptoms that could be attributed to a chronic back disease.  The Board notes that the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is competent to report that which he perceives through his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the present case, the Veteran has testified that he "didn't feel that much" while he was in active service and that his back didn't start to bother him until the 1970s because he was "doing heavy work."  See, August 2017 hearing transcript.  This testimony is in line with the Veteran's post-service treatment records that indicate that the Veteran's back pain began in 1978, many years after the Veteran was released from his active duty.  See, December 1992 VA examination; post-service treatment record dated December 2008.  Additionally, on the Veteran's separation examination, there is no indication that the Veteran was experiencing any back pain or any other symptoms that could be attributed to a chronic back disease.  

As stated above, the first documented diagnosis of a chronic back disease was in 1985.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, for the reasons discussed above, the Board finds that the Veteran is not entitled to service connection for a chronic back disease.  38 C.F.R. § 3.303.

ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for an ulcer disability. 

Service connection for duodenal ulcer disability, to include residuals of peptic ulcer disease of the duodenum, is granted. 

Service connection for a chronic low back disability is denied.  


REMAND

While the Board sincerely regrets further delay, further development is required before the Veteran's claim for entitlement to service connection for GERD may be adjudicated on the merits. 

During the Veteran's August 2017 travel board hearing, the Veteran indicated that he believed that his GERD was possibly secondary to his now service-connected ulcer disability.  The Board also notes that the Veteran has testified that he experienced GERD-like symptoms during service, which could be an early symptom of the Veteran's current GERD.  To date, the Veteran has not been afforded a VA examination in connection with his claim for entitlement to service connection for GERD, to include on both a direct and secondary basis.  After a review of the record, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the Veteran's claim for entitlement to service connection for GERD, to include as secondary to service-connected ulcer disability.  Accordingly, the Board finds that a VA medical examination and opinion is necessary to determine the nature and etiology of the Veteran's current GERD, to include as secondary to service-connected ulcer disability.  38 C.F.R. § 3.159(c)(4)(2017);  McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding treatment records have been received, schedule the Veteran for a medical examination with the appropriate personnel.  The Veteran's claims file, along with a copy of this decision, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Whether it is at least as likely as not that the Veteran's GERD is etiologically related, in whole or in part, to the Veteran's active duty service. 

b.  Whether it is at least as likely as not that the Veteran's current GERD was either caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected ulcer disability. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and his reports must be considered and discussed in formulating the requested opinions.  If his reports are discounted, the examiner should provide an explanation for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


